ANSTEAD, Judge,
dissenting.
This is an arbitration case in which the trial court temporarily enjoined the New York Stock Exchange, Inc. from conducting arbitration proceedings against the ap-pellee-lawyers because there was no valid agreement by the lawyers consenting to arbitration. Since there is competent, substantial evidence to support the trial court’s conclusion, I would affirm the order. In an arbitration dispute I fail to see what more we can require of the trial court. Section 682.03(4), Florida Statutes (1987), specifically authorizes the action taken by the trial court:
*585(4) On application the court may stay an arbitration proceeding commenced or about to be commenced, if it shall find that no agreement or provision for arbitration subject to this law exists between the party making the application and the party causing the arbitration to be had. The court shall summarily hear and determine the issue of the making of the agreement or provision and, according to its determination, shall grant or deny the application.